This cause is pending before the court on a notice of appeal filed by the Beacon Journal Publishing Company and Phil Trexler. On December 12, 2013, relator, Akron Bar Association, filed a motion to dismiss the appeal and a motion to hold Phil Trexler in contempt. On January 15, 2014, the Beacon Journal Publishing Company and Phil Trexler filed a motion requesting a hearing.
Upon consideration thereof, it is ordered by this court that relator’s motion to dismiss the notice of appeal of the Beacon Journal Publishing Company and Phil Trexler is granted. It is further ordered that relator’s motion to hold Phil Trexler in contempt is denied. It is further ordered that the Beacon *1441Journal Publishing Company and Phil Trexler’s motion requesting a hearing is denied. This case is hereby dismissed.